Citation Nr: 0215259	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective prior to February 4, 1999 for the 
award of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  He also had several periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA). 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The veteran raised the claim of entitlement to service 
connection for a mental health condition in a statement 
received at the RO on May 11, 1995. 

2.  The veteran was first diagnosed with PTSD due to service 
at a VA compensation and pension examination on February 4, 
1999.


CONCLUSION OF LAW

An effective date prior to February 4, 1999 for the award of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the appropriate effective date for 
award of service connection for his PTSD should be November 
4, 1994 as his claim has been pending since that time.

The effective date of an award of disability compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received 
within one year of separation from the service, the effective 
date for an award of disability compensation for direct 
service connection is the day following separation from 
active service, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the claim will be considered filed as 
of the date of the receipt of the informal claim.  A report 
of examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

The veteran filed a claim for service connection for back and 
right hand disorders in December 1993.  In a statement 
received November 21, 1994, the veteran expanded his claim to 
include service connection for impotency, tender scar of the 
elbow, and right knee.  The first mention of a claim for 
service connection for a mental health condition was in a 
statement from the veteran received on May 11, 1995.  

VA medical records dated in April 1995 show that the veteran 
presented with symptoms of mild depression.  VA Medical 
Center (VAMC) computer data from December to February 1996 
indicate that the veteran was scheduled for multiple 
psychiatric examinations, but failed to report.  

At a February 4, 1999 VA examination, the examiner noted that 
the veteran was in the Army from 1968 to 1970, served as in 
the infantry in Vietnam, and participated in several battles.  
Following evaluation, severe PTSD was diagnosed.  Immediately 
following this examination, the veteran was hospitalized at 
the VAMC with depressed mood and chronic suicidal thoughts.

Although the veteran filed his claim for service connection 
for a mental health condition on May 11, 1995, the earliest 
reported diagnosis of PTSD was 
February 4, 1999.  As this is the earliest evidence showing a 
diagnosis of PTSD, this is the date that entitlement arose.  

The Board acknowledges that the veteran's contention that he 
was not advised to report to VA psychiatric examination in 
late 1995 and early 1996 and that he appeared for multiple VA 
examinations.  The Board noted that the veteran has appeared 
for multiple VA examinations; however, neither VA examination 
or medical records contain a diagnosis of PTSD prior to 
February 4, 1999.  Thus, while the veteran contends that PTSD 
would have been diagnosed had he received notification of the 
psychiatric examination, date entitlement arose is the date 
medical evidence of record shows a diagnosis of PTSD.  As 
discussed above, the first diagnosis of record of PTSD was 
February 4, 1999.  

As noted above, the effective date of an award of disability 
compensation based on an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Accordingly, the proper effective date for the 
grant of service connection for PTSD is February 4, 1999.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the veteran applies unless 
Congress provides otherwise.  See Karnas v. Derwinksi, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
law, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an appropriate 
application form, or completeness of the application.  In the 
circumstances of this case, the veteran was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate his claim by the statement of the case.  That 
is, the veteran was advised that evidence of a diagnosis of 
PTSD prior to February 4, 1999 was needed to grant an earlier 
effective date.  The veteran was advised that the VA would 
assist the veteran in development of the claim to include 
requesting and obtaining information and evidence identified 
by the veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA 
examinations, and private medical records.  There is no 
indication that any pertinent evidence was not received.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Entitlement to an effective date prior to February 4, 1999 
for the award of service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

